Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. Petitioner was convicted in the Circuit Court for Baltimore County of carrying a deadly weapon and sentenced to two years in the House of Correction. Petitioner contends that no crime was established by the evidence, that there was an illegal search and seizure, that he was not afforded a reasonable time to prepare his defense, and that he was not arraigned. None of these contentions can be made on habeas corpus, as we have repeatedly held. Petitioner was represented by counsel, and the docket entries show that he submitted under a plea of not guilty and waived a jury trial.

Application denied, with costs.